IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-532-CV



VIVIAN SANCHEZ,

	APPELLANT

vs.



ST. JOHN'S HOSPITAL AND HEALTH CENTER, SISTERS OF CHARITY
OF THE INCARNATE WORD, INCARNATE WORD HEALTH SERVICES,
CONCHO VALLEY REGIONAL HOSPITAL AND D. ARTHUR,


	APPELLEES


 


FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT

NO. CV93-0413-B, HONORABLE DICK ALCALA, JUDGE PRESIDING

 



PER CURIAM
	Appellees' have filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 60(a)(1).
	The appeal is dismissed.

Before Justices Powers, Jones and Kidd
Dismissed on Appellees' Motion
Filed:   November 10, 1993
Do Not Publish